Citation Nr: 1434456	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-17 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for acute promyelocytic leukemia (APL), to include as due to in-service herbicide exposure, or other chemical exposure, to include benzene.


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1970 to April 1972, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which considered and denied the claim of entitlement to service connection for APL on the merits.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2013.  A transcript of that hearing is of record.

The Board previously remanded this claim for further development in January 2014.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran's APL was reportedly treated by Dr. Stuart Lee Goldberg at Hackensack University Medical Center.  During his hearing, he maintained that he continued to receive follow-up treatment for APL approximately every six months.  The Veteran provided authorization to obtain treatment records from Dr. Goldberg; however, it appears that records were not requested.  VA has a duty to assist the Veteran in obtaining private treatment records.  See 38 C.F.R. § 3.159(c)(1) (2013).

Additionally, a VA medical opinion was obtained with respect to the relationship between the Veteran's APL and exposure to gasoline during service.  The examiner, however, did not consider evidence that the Veteran was exposed to gasoline on multiple occasions in service.  Additionally, the examiner did not discuss literature suggesting a link between that exposure and APL.  Thus, remand is also required to obtain a new VA medical opinion.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 29, 303-304 (2008); 38 C.F.R. § 4.2 (2013).

Accordingly, the claim is REMANDED for the following action:

1.  Ask the Veteran to provide authorization for VA to obtain records of his private treatment provided by Dr. Stuart Lee Goldberg at Hackensack University Medical Center, as well as records from any additional healthcare provider that has treated his APL. 

If requested private treatment records cannot be obtained, notify the Veteran of the attempts made and of what further actions will be taken.  He must be allowed the opportunity to provide records, and be notified of any further actions that will be taken with regard to his claim.

2.  Request a new VA medical opinion regarding the relationship between the Veteran's APL and his active service from an expert in oncology or hematology, if possible.  The examiner's report should indicate that the claims file and this REMAND were reviewed.  

The VA examiner should specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's APL had its clinical onset during the Veteran's active service or is related to an in-service disease, event, or injury, to include the Veteran's credibly reported exposure to gasoline and benzene on multiple occasions during service, as a result of cleaning his hands and mechanical parts to remove grease and oil residue.  

The examiner must provide reasons for all opinions, addressing relevant medical and lay evidence of record, including the Veteran's credible contentions regarding his exposure to gasoline and benzene on multiple occasions through his service mechanical duties, and relevant medical literature, if applicable.  

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

